Opinion
Per Curiam,
This is an appeal by Roy W. Kittrell from the order of the Court of Quarter Sessions of York County discharging a rule to show cause why a writ of habeas corpus should not be issued.
The only question raised by the appellant in this appeal is that his constitutional guarantee of due process was violated because stenographic notes of his trial were not taken. In the absence of a request from the defendant, failure to have notes of testimony taken at the trial does not constitute a denial of due process or any constitutional right: Com. ex rel. Koffel v. Myers, 184 Pa. Superior Ct. 270, 273, 133 A. 2d 570.
Order affirmed.